Exhibit 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT

Amendment (“Amendment”), dated September 18, 2006, to the Employment Agreement,
dated as of April 6, 2004 (the “Agreement”), among, Arch Capital Group Ltd., a
Bermuda company (the “Company”), and Paul B. Ingrey (the “Executive”). 
Capitalized terms used without definition herein have the meanings given to them
in the Agreement.

NOW, THEREFORE, the parties have agreed to amend the Agreement as follows:

1.                   Section 3.01 shall be hereby amended and restated as
follows:


“SECTION 3.01.  POSITION AND DUTIES.  THE EXECUTIVE SHALL SERVE AS CHAIRMAN OF
THE COMPANY AND SENIOR ADVISOR TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY,
REPORTING TO THE BOARD OF DIRECTORS OF THE COMPANY.  AS PART OF SUCH ENGAGEMENT,
THE EXECUTIVE SHALL NOT BE REQUIRED TO BE INVOLVED IN ANY ASPECT OF THE
OPERATION OR DAY-TO-DAY MANAGEMENT OF THE COMPANY.”

2.                   SECTION 5.01 shall be hereby amended and restated as
follows:


“SECTION 5.01.  TERM.  THE EMPLOYMENT PERIOD SHALL CONTINUE FOR AN INDEFINITE
PERIOD UNTIL TERMINATED (A) BY EITHER PARTY BY PROVIDING AT LEAST SIX MONTHS’
PRIOR WRITTEN NOTICE TO THE OTHER PARTY, PROVIDED THAT SUCH NOTICE MAY NOT BE
GIVEN PRIOR TO OCTOBER 24, 2007, SUCH NOTICE TO BE EFFECTIVE SIX MONTHS
THEREAFTER, (B) UPON THE EXECUTIVE’S DEATH OR PERMANENT DISABILITY, OR (C) BY
THE COMPANY FOR CAUSE.”

3.                   All other provisions of the Agreement shall remain in full
force and effect.  This amendment shall be governed by and construed in
accordance with the laws of Bermuda, without giving effect to principles of
conflict of laws, and may be executed in two or more counterparts, each of which
shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

 

 

 

By:

/s/ Constantine Iordanou

 

 

 

Printed Name:

Constantine Iordanou

 

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

/s/ Paul B. Ingrey

 

 

 

Paul B. Ingrey

 


--------------------------------------------------------------------------------